OFFICEOFTHEATTORNEY         GENERALOFTEXAS
                         AUSTIN                     *




Honorable Jamee M, Simpson, Sr.
County Attorney
Conoho Gounty

Dear Sir:




                                          uesting the opinlen
OS th5.edepartma                          stion reads fs part
aa,fol1me!




                      , 1925 Retlaed Givll Statubee
                     pointmut of aiaeieteuts OS olerka
                      state8 that the applioation to
                   rs' Oourt *ah&l be aooospaxiied  by
    a mtatemeut #ho&q the probable reoelpts from
    iem, et&f Artiolo mnte statutes1934 a-7 deals
    ulth cJoimtle8having oertaln populationswere by
    speoial aotlons of the le%ielatursstenographers
    aad asaletents hew been authorizedfor County
    J&&es in numerous lnataneee. The population OS
    Conoho.Oouuty,aooordk@ to the 1940 Federal (Jen-
    Bus, was 6~79rr.
                                        for an anawor
           Vow the qestion, as subxaltted                      h
     181
           There a County Judge, as in the oaae of Conch0
     County, emplays sn assistant    Is that assistant  to
     be pald out of' the f'eas of his ~PfIoe, as is provldsd
     in Artiole  3902, or may suoh assistant  be paid cut
     of the general funds of the ooutity? It Is undsrstaod
     that in either event that the Comisaiomrav      Qourt
    of the County Itsto authorize the appointmentof
    'suohassZstant,but the seltiotfon of the pereon is
    left within the deoisicn of the County Judge.
           n. . . .*

          The letter of the County Judge addressed to you
whioh ia mentioned In your letter and attached thereto is
in part as r0n039.63
         *At the mest,tlng
                         at the ~ommialdoaer~scourt
    yesterday there wae raised the question as to the
    CormniasianersUourt hating the le&l aut&or$By to
    make,,=gneat out of Couuty fund5 for asafstanee
    In th0 ounty Judges Ofiloe.
         *The Uounty kPntlalsaioner8 at this t&m ie pay-
    ing the amount or #l&O0 per month f'oraadetano&
    totheiSouotyJ         v&en these tirrang~nte were
    made, Mrs. I&&$l-T*
                    B shop, was assistantto the County
    Agent, and had her desk in the doantyAgents   offloe,
    and the wmrt   warnpayingher the maoiof #AO.OOper
    month to stay in the Couaty J'tdgee BYice rhea the
    Judge was away. Laber arter a Home Deraonatration
    Agent was emloyed the Uounty Agents rooawas so
    amaL that the three dssJcsorowaed the room and the
    assistanta.skedto move hear desk late the County
    Juc3gss Olffoe. *hioh request was graated.
         TaymaW        are mde    to Xrm Bishop for her work
    as follwist
    ~ uo~BpJ&          Oollsgs,   for assistance   ezs.eo
         93y Boneha, Couaty ter asslstenes
    to co. &eat                                     15&u
Eonarable Jarwe    EL S3.aPscm,Sr., B%e 3


          T&y Ccumho, Couuty for assistance
     in aor Judge
          Tip the aounty 3udge.
          *By The County Sahool Board for
     Assistance to ~x=GfiXoioSuperintendent
          "flyGounty Clerk; for work for him,
                             Total,
          q@e Gouxt rsqueetedme to write to the At-
     torpy Oeneral . yei.ask
                          - for an
                                 _.~opinion as .
                                               to
     waartneror not lt imd the rqht to araket&e ten
     QlZar monthly payaent for aesietanceto the County-
     JUd&¶. I trh.tnk howtwer that it would be batter
     for yea to request the opinion than it would be
     for me to do mI


          Weho Coanty hae a populationof 6,792 lahabttants
aeoomU.ugto the A940 hderal fmsmm and the county 6fTZafale
of said county are oaapeneatodoa a fee ba8isr
          Th$s dqartmnt       held la opinionIsa.G42&2r
         *The eaanty  adge ef dareem Couaty IIIwithout
    statutory author%Iy to afaplora atenagrapherand
    pay hat sa.X as 8n rrtthorlzed  expense oi his ai-
    fioe out of3 u tees or 0lYloe.
          "* . . it is the ophien of IMa department
     that when the imunty judge40r Carson County Tama,
    oompU,ss dth ArtlalQ 3$62, Vernoz~~e       Annota~eU
    Texa8 UlvLl Statutes,     a alar&   may be appointed ftar
    ths eouitt judge and when the oountr ludfe oompUe,e
    with 5eotfon (8) oi Art&l0        3899, VentQa 6 Anne-
    tated Tmme. f3ivS.X Statut&u,     hs my pay +d    alark
    .autof hLe fee8 of oft&a@ as au authc&zed e3pao~lar,
    of aifiw~ The qowztywmld not be authorized to
                amiaty Oand~ uhatooeYer for the paymenti
                    Q? the county judgete ol@fk In your
    eauatyr"
          Artiao    3899,   Verrion'sAnnotatedCivil Statuta~ pro-
Tide6 Ia part:
        deputies,  and olerke, ehell   be paid   out of the
        fees  eamed by mob ofifeer.      . . ln
            In view of apinioxi No. 2242 and Article   3899, Ver-
non*8 hotated     Glvll Statutee,you  are advised that It ie
our opinion   that v&en the Gountg Judge of Conchc County com-
plies with Artidle 3902 Vez%ati.'a   Anuoteted Gioil Statutes,
a 018x-k feey be appoint& for the County Judge and when the
County Judge aomglfes with rseotlon (a) oi Artiole     3899, Var-
non’8 Annotated Olvil StaCutea, he aray pay said clerk out of
hlo feea of offioe   aa en authorised ezg enae of oifloe.    The
oounty would not be authorWad to expend amy oouuty fus@a
whatsoever for the payment of the salary of the County Judge~e
olerk in CO~oho Cotmtyyr
          It ie noted that you state ia effeat that the Qouutg
Judge of conaJ30doclltyhas eeployed m assistant. For the
purposee of this o &&on we aaeume that such aeaietent ia, not
a deputy or an me Patant oouuty judge but merely 61 alerikof
the Cmuty Ju&o perffmnlag aertain olerioal    dtitfeo. Such a
dlerk   would ~bave no judidal   power or authorltg.      fii cganea-
t&en w2th the fcS~ olng statement we dire&         pour afteut%on   Do
our optnit3n Ho* 37430,